On the court’s own motion, the decision of this court handed down January 6, 1941 {ante, p. 824], is amended to read as follows: In a proceeding instituted by the Attorney-General of the State of New York under article 23-A of the General Business Law (Consol. Laws, ch. 20), known as the Martin Act, the intervenor appeals (a) from an order confirming the referee’s report and dismissing the intervenor’s claim, and (b) from an order settling the accounts of the receiver, awarding fees and appointing a successor receiver. Orders unanimously affirmed, with one bill of fifty dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.